Case: 19-30293      Document: 00515177888         Page: 1    Date Filed: 10/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                  ___________________                    FILED
                                                                   October 29, 2019
                                     No. 19-30293
                                  Summary Calendar                  Lyle W. Cayce
                                                                         Clerk
                                  ___________________

REBECCA BELLUE,

              Plaintiff - Appellant

v.

SID GAUTREAUX, In his official capacity as East Baton Rouge Sheriff;
ELEANOR T. STEWART, Captain,

              Defendants - Appellees
                           _______________________

                   Appeal from the United States District Court
                      For the Middle District of Louisiana
                             USDC No. 3:17-CV-576
                             _______________________

Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Rebecca Bellue, a white female, brought claims of race discrimination,
hostile work environment based on sex, and retaliation arising out of her
employment as a deputy with the East Baton Rouge Sheriff’s Office. She sued




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30293       Document: 00515177888         Page: 2     Date Filed: 10/29/2019


                                        No. 19-30293

individual supervisors under section 1981 for the race and sex claims. 1 The
district court dismissed those claims for failure to state a claim under Rule
12(b)(6). As to the race claim, the court concluded that she did not allege an
adverse employment action nor any facts that could plausibly support a claim
of racial discrimination. As to the sex claim, the court concluded that the
allegations did not establish severe or pervasive harassment. Bellue does not
address those grounds for the Rule 12(b)(6) ruling in her brief. Her brief
focuses only on the summary judgment evidence relating to her retaliation
claim that was dismissed at that later stage of the case. Because Bellue does
not make any specific arguments to challenge the court’s dismissal of the race
discrimination and hostile environment claims at the pleading stage, she has
waived her appeal of that ruling. Innova Hosp. San Antonio, L.P. v. Blue Cross
& Blue Shield of Ga., Inc., 892 F.3d 719, 732 (5th Cir. 2018) (“An appellant
abandons all issues not raised and argued in [his] initial brief on appeal.”
(quotations omitted)).
       The district court granted summary judgment on Bellue’s claim that she
was fired in retaliation for reporting sexual harassment. Bellue appeared to
assert this claim against the Sheriff’s Office under Title VII.                    But the
government agency was not named as a defendant.                         Although Sheriff
Gautreaux was named as a defendant in his official capacity, Title VII does not
extend even to a public official sued in his official capacity. Ackel v. Nat’l
Commc’ns, Inc., 339 F.3d 376, 382 n.1 (5th Cir. 2003) (“Individuals are not
liable under Title VII in either their individual or official capacities.”).
Gautreaux, however, did not raise the defense that he was not subject to a Title
VII suit. The district court thus considered the merits of the retaliation claim.


       1It appears she may have also sued the individual defendants under Title VII. But
individuals are not subject to Title VII. Smith v. Amedisys, Inc., 298 F.3d 434, 448 (5th Cir.
2002).
                                              2
    Case: 19-30293    Document: 00515177888       Page: 3   Date Filed: 10/29/2019


                                   No. 19-30293

It applied the McDonnell Douglas burden-shifting framework and concluded
that there was a “veritable smorgasbord of documentary evidence that
establishes Plaintiff’s inability or unwillingness to properly execute her job
duties.” Those nonretaliatory reasons shifted the burden to Bellue to produce
evidence of pretext. Having reviewed the briefs, record, and governing law, we
agree with the district court that Bellue did not identify evidence to rebut
Gautreaux’s legitimate reasons for firing her.
      Bellue also challenges the district court’s rejection of her request to file
an amended pleading.      That request came in a footnote to her summary
judgment opposition brief, which was filed about three months after the court
had dismissed all her claims except for the retaliation claim. The district court
concluded this request was too late as the claims had already been dismissed
and also noted that Bellue had failed to file a copy of the proposed amended
pleading. Given those circumstances, denying the request for leave to amend
was not an abuse of discretion.
      AFFIRMED.




                                        3